Title: From Alexander Hamilton to Lewis Tousard, 6 November 1799
From: Hamilton, Alexander
To: Tousard, Lewis


          
            To be copied
            Sir:
            NY. Novr. 6th—1799
          
          Your several letters of the third, fifth, ninth and nineteenth of October have been duly received. I do not think it expedient to transfer Major Jackson to Boston as I have but lately consented to his being stationed at New Port, and as you can will shortly leave that place.
          I have considered the observations in your letter of the fifth of October relative to the particular situation in which you are placed, and am of opinion that it comes within the description of an extraordinary case. It appears to me advisable that there should be a stated allowance and I have written to the Secretary of War in conformity with  this idea.
          I forbear to say any thing on the subject of concerning the Inspectorship of Artillery as it is purely a matter of Executive discretion—I have had repeated conversation on the Subject with the Secretary of War.
          I have carefully considered the suggestions in your letter of the nineteenth of October on relative to quarters but I can not accede to the reasoning which you employ on the subject. The rule must be general and can not have reference to the particular situation of individual officers.
          The account which you enclosed to me has been transmitted to the Secretary of War with such observations as appeared to be proper. The decision has been referred to that Officer as it does not appear to me to be within my province. I do not think it is within my power to comply with your request.
          From the ideas I have had concerning the rent of houses in New Port the account seems to be me to be extremely high, and I could not give my sanction to a thing which involves so wide considerable a departure from general rules. As soon as the decision of the Secretary of War is known it shall be communicated to you. With respect to the double ration you will send your charge to the Accountant of the War Department to whom I have written on the subject and with whom it will lie to decide the point.
          As your future destination is uncertain it will be necessary to give up the house which you have taken at New Port at the end of the term for which it has been engaged. I shall be happy to see you in this city by the beginning of December—I will take care that suitable quarters be provided.
          With great cnsn.
          
            I have no
            There is no plan of the city which exhibits the military points in it’s vicinity—
          
          Major Tousarde—
         